Title: J.N. Davis: Lists the mail schedule for Fredericksburg, Richmond, and Lynchburg, 24 Mar. 1823, 24 March 1823
From: Davis, J.N.
To: 


                        
                        
                            Charlottesville
                            24 Mar 1823
                        
                    Fredericksburg Mailarrives Tuesday & thursday 8 Am & Saturday6 pmdeparts Monday Wednesday & Friday3 pmRichmond MailArrives Tuesday 8 Am & Wednesday & Saturday6 pmdeparts Tuesday 6 Am. Wednesday 3 pm & Saturday6 AmLynchburg MailArrives Sunday6 pmdeparts Thursday10 Am
                        J. N. Davis senr
                    